Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 21, there is insufficient antecedent basis for “the base stem portion”, and it cannot be determined if this should instead refer to the previously introduced retaining member.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no description, outside of the bare recitation in the claims themselves, regarding “collapsing” of the retaining member.  Applicant does not explain how this occurs, what causes it, or what the purpose of such a step would be.  The only apparent explanation seems to be that this claim recitation was mistakenly written into the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-20 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Mizushima (US 5,419,463).

Mizushima discloses:
1. A valve for a dispenser, the valve comprising:
a valve body (6, 19, 20) extending about a longitudinal axis (vertically, through the center of FIG 3), the valve body defining an outer surface (the outside of 6, 20) and an inner passageway (through the inside of 6, 19, 20), wherein the inner passageway comprises a first passageway opening (at the top of 19; alternatively at the top of 20) and a second passageway opening (at the bottom of 19) and a passageway surface extending from the first passageway opening to the second passageway opening (defining the opening through 19; alternatively the opening through 19 and 20); and
a valve stem (17) extending through the inner passageway, wherein a first portion of the valve stem extends through the first passageway opening (see FIG 3) and a second portion of the valve stem is substantially surrounded by the passageway surface (see FIG 3), wherein the valve stem comprises an outer stem surface (on the outside of 17) and an inner stem surface (on the inside of 17) opposite the outer stem surface; and
a retaining member (the enlarged portion of 17, located below 19) joined to the second portion of the valve stem, wherein the retaining member extends outward from the outer stem surface (see FIGS 3, 4), wherein the retaining member comprises a first retaining member surface (which contacts the bottom of 19) and a second retaining member surface (which contacts the top of spring 14),
wherein the retaining member comprises a void (the channels shown by non-hatched portions between the two surfaces in the cross-sections of FIGS 3, 4).
2. The valve of claim 1, wherein the void comprises an aperture extending from the first retaining member surface to the second retaining member surface (the channels are openings or open spaces, and are therefore seen as apertures, since an aperture is defined as “an opening or open space”; see merriam-webster.com).
3. The valve of claim 1, wherein the valve stem comprises a first orifice (18) extending from the outer stem surface to the inner stem surface, wherein the inner stem surface defines a channel in fluid communication with the first orifice (which allows flow through 17).
4. The valve of claim 3, wherein the channel extends from the retaining member to a dispensing opening (see FIGS 3, 4: the channel through 17 extends from 18 to the opening at the top of 17).
7. The valve of claim 1, wherein a portion of the retaining member is configured to operatively engage a portion of the valve body (the top surface of the retaining member engages 19).
8. The valve of claim 1, comprising a valve seal (19) joined to at least a portion of the inner passageway and extending from the inner passageway to the second passageway opening (by definition, as mapped in claim 1).
9. The valve of claim 8, wherein the valve seal (19) extends about the second passageway opening and into a valve cavity (at the outer periphery of 19) positioned adjacent to the second passageway opening (between 6 and 20).
10. The valve of claim 8, wherein a portion of the retaining member (the top surface) is configured to operatively engage a portion of the valve seal (the bottom of 19) adjacent to the second passageway opening.
11. The valve of claim 8, wherein the valve seal comprises a seal protrusion that extends downwardly from the portion of the valve seal positioned adjacent to the second passageway opening (as shown in FIG 4, the lower cusp of the inner periphery of 19 is capable of extending downward from the rest of the valve seal 19).
12. The valve of claim 11, wherein the first retaining member surface of the retaining member operatively engages the seal protrusion of the valve seal to form a concentrated seal location (as shown in FIG 3, these parts are capable of engagement when the valve is closed).
13. The valve of claim 1, wherein the valve stem is configured to move from a sealed configuration (FIG 3) to a dispensing configuration (FIG 4).
14. The valve of claim 1, wherein the void comprises a slot, wherein the slot extends from a perimeter of the retaining member toward the valve stem (the channels shown by non-hatched portions between the two surfaces in the cross-sections of FIGS 3, 4).
15. The valve of claim 1, wherein the void comprises a notch, wherein the notch extends from second retaining member surface toward the first retaining member surface of the retaining member (the channels shown by non-hatched portions between the two surfaces in the cross-sections of FIGS 3, 4).

Regarding claim 16, see the analyses of claims 1, 3 and 4 above.
Regarding claim 17, see the analyses of claims 2, 14 and 15 above.
Regarding claim 18, see the analyses of claims 1, 3, 4, 8 and 10 above.
Regarding claim 19, see the analyses of claims 2, 14 and 15 above.
Regarding claim 20, see the analysis of claim 9 above.

Claim(s) 21-24 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Baltzer (US 3,606,088).
Baltzer discloses
21. A method of safe venting a pressurized container comprising: 
providing a container comprising: 
an actuator (102); 
a valve assembly operatively engaged with the actuator, the valve assembly comprising: 
a valve body (92, 103, 106) extending about a longitudinal axis, the valve body defining an outer surface (on the outside thereof) and an inner passageway (the space therein), wherein the inner passageway comprises a first passageway opening (at the top of 103) and a second passageway opening (at the bottom of 92) and a passageway surface extending from the first passageway opening to the second passageway opening (by definition); and 
a valve stem (101) extending through the inner passageway, wherein first portion of the valve stem extends through the first passageway opening (see FIG 10), a second portion of the valve stem is substantially surrounded by the passageway surface (the rest of 101, see FIG 10), wherein the valve stem comprises an outer stem surface (on the outside thereof), an inner stem surface (on the inside thereof) opposite the outer stem surface; and 
a retaining member (96) joined to the second portion of the valve stem, wherein the base stem portion (no antecedent basis) extends outward from the outer stem surface (as understood, the retaining member extends outwardly of the outer stem surface), 
wherein the retaining member comprises at least one of an aperture and a slot (98 is at least an aperture); 
an outer container (91) comprising a neck defining an opening (at the top of 91), wherein the valve body is joined to the neck (see FIG 10); 
a propellant (the “expansion agent”) disposed within the outer container; 
a product (the liquid which is dispensed) disposed within the outer container; 
subjecting the container to overpressurization (during refilling of the expansion agent, e.g. col. 4 lines 21-28), wherein at least one of the aperture and the slot release at least one of the propellant and product (thus allowing flow out of the nozzle) and the valve stem remains engaged with at least a portion of the valve body (via 106).
22. The method of safe venting of claim 21, wherein the valve assembly comprises a valve sea (106)l, wherein the valve seal operatively engages at least a portion of the inner passageway and the valve stem (see FIG 10).
23. The method of safe venting of claim 22, comprising separating the valve seal from the valve stem such that at least one of product and propellent may flow between the valve seal and the valve stem (when the valve opens).
24. The method of safe venting of claim 21, comprising collapsing the retaining member along the slot (this is seen as a conditional limitation which is not necessarily required, as the independent claim introduces the slot in alternative format).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima alone.
Mizushima discloses a conventional spring to bias the valve closed, not an engagement member operatively engaging a portion the valve stem and a portion of a polymeric resilient member.  However it was well-known in the art at the time of invention to bias such valves closed using an engagement member operatively engaging a portion of a valve stem and a portion of a polymeric resilient member.  To similarly bias Mizushima’s valve closed and/or reduce the number of parts, it would have been obvious to use an engagement member operatively engaging a portion the valve stem and a portion of a polymeric resilient member therein as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2003/0230602 discloses a similar dispensing valve with cutouts formed in retaining member 66.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
5/3/22